Title: Abigail Adams to Mary Smith Cranch, 21 April 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Richmond Hill April 21 1790
I received your two kind Letters of April 1 & 5 I am extreemly sorry to hear that mrs Norten is afflicted in the way that you write me she is, but tell her to keep up a good Heart. I can Sympathize in her Sufferings a Bath of Hot Herbs was the most salutary means made use for me. a poultice of Camomile flowers is also very good, but I hope she is relieved before this time. painfull experience would teach me upon the very first chill, to apply a white Bread poultice because those cold fits are always succeeded by a fever and complaints of the Breast always follow. I am glad to hear that my great Nephew [is su]ch a fine child.
When I wrote you last, you may remember that I told you I would speak to Genll Knox in behalf of mr Cranch. I thought I had best do it before I said any thing to mr A about the place as the arrangments which the Genll might make would prove more advantageous to him and require his attention upon the spot. I talkd with him and he engaged to send me a letter for him which is now inclosed to you. he told me that at west point he would find a dwelling House work shop &c and two years employ if he would go there immediatly that he believed there was yet Buisness to be compleated at Springfield. there are many applicants so that Mr Cranch should not be dilatory as there may be now a good opening for him. he will not fail of writing directly to Genll Knox and giving him the information he requests The Miss Palmers may continue in the House untill mr Cranch can accommodate them better. I wish my dear sister that I could come to Braintree, but I do not see how it can be effected to any good purpose. pray can you tell me where I could get a Boy of a dozen years I would have him come round in Barnard if any one is to be had. Such a wretched crew as N york produces are scarcly to be found in any city in Europe. I am so much discouraged by every Body here that I dare not attempt to take one. I wish you would inquire of Ruthe Ludden whether she would be willing to come in Barnard & let me know. Mr Smiths Petter had a likely Boy that he askd me to take before I came here. if he is not put out, and he will Send him to me by captain Barnard I will take him— Let me hear from you soon Mrs Smith is going to House keeping in N york the 1 of May, the day when every Body Removes as they tell me here— I shall feel lost— the children amuse & divert me much but they will be here half there time. William is down on his knees searching the pictures in Milton, whilst I write. Gammar he says look here, the Man with a great sword going to cut them are Men all to pieces.— he is a lovely child with a temper as mild & sweet as one would wish. adieu my dear sister. I must quit to dress, as mrs washington Lady Temple mrs dalton mrs King & Several other Ladies drink Tea with me this afternoon
Yours most affectionatly
A Adams
wednesday Noon—
Mr Brisler desires me to ask if mr Cranch has got the Remainder of his money from mr Baxter and prays he would see mr Baxter & let him know that he wants it

